DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (U.S. Patent No. 9,282,867 B2).

Regarding Claim 1: Williams et al. (U.S. Patent No. 9,282,867 B2), discloses a wet cleaning device (100 Fig. 1, 2, 3, and 4B), comprising: a mopping unit (including at least of 200, 206b Fig 2, 3, and 4B)for wet cleaning a surface (Column 14, lines 19-20), and an arrangement for increasing a pressure of the mopping unit (Column 14, lines 36-39) to the surface by means of suction (190 Fig. 3), wherein the arrangement includes a hose at a side of the mopping unit (208b Fig. 4B), the hose having an opening for applying suction to the surface (Column 14, lines 50-53).  It is noted that the term “mopping” is defined as cleaning or soaking up liquid by wiping.  Given this broadest reasonable interpretation element 206b of Williams would meet this limitation.

    PNG
    media_image1.png
    174
    386
    media_image1.png
    Greyscale

Regarding Claim 2: Williams et al. discloses the invention, wherein the hose (208b Fig. 4B) is present at opposite sides of the mopping unit (208b Fig. 4B inserted below).

    PNG
    media_image2.png
    730
    698
    media_image2.png
    Greyscale

Regarding Claim 3: Williams et al. discloses the invention, wherein the hose (208b Fig. 4B) is present around the mopping unit (including at least of 200, 206b Fig 2 Inserted below, 3, and 4B). It is noted that the term “around” could mean that the hose surrounds (which could be on all or various sides) or that it is near.  In the instant case it is noted that the hose (208b) is around 

    PNG
    media_image3.png
    754
    603
    media_image3.png
    Greyscale


Regarding Claim 8: Williams et al. discloses the invention, wherein the wet cleaning device (100 Fig. 1, 2, 3, and 4B) is formed by a mopping robot vacuum cleaner (Column 5, lines 57-59), the suction (190 Fig. 3) for the arrangement being a part of a suction generated for vacuum cleaning (Column 14, lines 33-45). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Patent No. 9,282,867 B2) in view of Kasper et al. (U.S. Patent No. 6,446,302 B1)

Regarding Claim 4: Williams et al. discloses the invention, but is silent on the suction power of the arrangement is controllable. Kasper et al. (U.S. Patent No. 6,446,302 B1), in an analogous invention directed to a cleaning machine, teaches a suction power of the arrangement being controllable (Column 4, lines 24-27 of Kasper et al.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams et al. with the controlling features of Kasper et al. since doing so would provide an optimal rate for cleaning the carpet and optimize the cleaning action based on the soil levels in the surface to be cleaned (Column 12, lines 55-60 of Kasper et al.). 

Regarding Claim 5: Williams et al. discloses the invention, but is silent on the suction power is controllable in dependence on a detection of stains. Kasper et al. (U.S. Patent No. 6,446,302 B1), in an analogous invention, teaches a device wherein the suction power is controllable in dependence on a detection of stains (Column 10, lines 52-68 of Kasper et al.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams et al. with the controlling features of Kasper et al. since doing so would provide a manner to set the speed of the extractor based on the amount of dirt sensed (Column 13, lines 25-27 of Kasper et al.), thus providing a more efficient or optimized cleaning of the flooring (i.e. more power to clean tougher stains, and vice versa). 

Regarding Claim 6: Williams et al. discloses the invention, but is silent on the suction power is controllable in dependence on a speed of the wet cleaning device. Kasper et al. (U.S. Patent No. 6,446,302 B1), in an analogous invention, teaches a device wherein the suction power is controllable in dependence on a speed of the wet cleaning device (Column 4, lines 22-27 of Kasper et al.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams et al. with the controlling features of Kasper et al. since doing so would provide an optimal rate for cleaning the carpet and optimize the cleaning action based on the soil levels in the surface to be cleaned (Column 12, lines 55-60 of Kasper et al.). 

Regarding Claim 7: Williams et al. discloses the invention, but is silent on the suction power is controllable in dependence on a type of the surface. Kasper et al. (U.S. Patent No. 6,446,302 B1), in an analogous invention, teaches a device wherein the suction power is controllable in dependence on a type of the surface (Column 10, lines 33-41 of Kasper et al.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams et al. with the controlling features of Kasper et al. since doing so would optimize the cleaning speed for the particular surface condition (Column 10, lines 49-51 of Kasper et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guder et al. (U.S. Pub. No. 2014/0033468 A1), describes a vacuum device which for wet and dry applications. 
Krebs (U.S. Pub. No. 2011/0131753 A1), describes a bare surface steam cleaner.
Huffman et al. (U.S. Patent 7,320,149 B1), describes an autonomous robotic vacuum.
 Ho (U.S. Pub. No. 2010/0125968 A1), describes an autonomous robotic vacuum.
Schregardus et al. (U.S. Pub. No. 2013/0145572 A1), describes a wet cleaning autonomous robotic vacuum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723

/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723